DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed on December 22, 2020: claims 1-3, 7-8, 10 and 12 have been amended, claims 6, 13 and 14 have been canceled, and claim 16 is newly added.  Claims 1-5, 7-12, 15 and 16 are now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boss (US 2002/0172373 A1) in view of Ross (US 5,945,602 A).
In re Claim 1, Boss discloses an audio data compression system (see Figs. 2-3; and ¶¶ 1, 10-13, 23, and 32), comprising: 
a captured audio engine, to access subject audio data indicative of a subject audio captured via a transducer during an operation of a subject electromechanical device (see Figs. 2-3; and ¶ 24, where printer 201 includes at least one acoustic capture sensor such as sensor 202, and where printer 201 includes memory 203 for storing acoustic data captured by sensor 202; and ¶ 25, where in operation, sensor 202 captures sounds generated by printer 201 during its operation; see also ¶ 33);
a baseline engine, to access baseline audio data indicative of a baseline audio captured during an operation of a baseline electromechanical device (see Figs. 2-3; and ¶ 27, where “normalized” information is stored in memory 203; and ¶ 34, where data storage device 302 may store acoustic data that such software may utilize for analyzing the captured sounds, and where data storage device 302 stores an ; and see ¶ 36, where normal operational sounds for devices may be stored in data storage device 302 against which captured sounds may be compared to determine whether a potential problem exists within a device or whether the device’s operation sounds normal);
a compression engine, to create an electronic file that includes differences between the subject audio data and the baseline audio data (see Figs. 2-3; and ¶ 27, where in certain implementations the captured sound data may be communicated as discrete data packages, while in other implementations such captured sound data may be streamed from the sensor 202 to a receiving device, and where the sound data may be (pre-)processed, for instance, only deviations of the captured signal from “normalized” information stored in memory 203 may be communicated to computer 207 or device 209; and ¶ 33, where an acoustic analyzer may be implemented that is capable of analyzing timing of a device, and where an acoustic analyzer may be implemented that is capable of analyzing the frequency of captured sounds, and where a more sophisticated frequency analyzer may be utilized to detect deviating motor speeds or wear of rollers that have less friction; and see ¶¶ 34 and 36, where normal operational sounds for devices may be stored in data storage device 302 against which captured sounds may be compared to determine whether a potential problem exists within a device or whether the device’s operation sounds normal).
Boss fully enables the claimed audio data compression system. In particular, Boss discloses wherein the electronic file created by the compression engine is to include differences between the subject segment and the baseline segment (see Figs. 2-3; and ¶ 27, where the sound data may be (pre-)processed, for instance, only deviations of the captured signal from “normalized” information stored in memory 203 may be communicated to computer 207 or device 209; and ¶ 33, where an acoustic analyzer may be implemented that is capable of analyzing timing of a device, and where an acoustic analyzer may be implemented that is capable of analyzing the frequency of captured sounds, and where a more sophisticated frequency analyzer may be utilized to detect deviating motor speeds or wear of rollers that ; and see ¶¶ 34 and 36, where normal operational sounds for devices may be stored in data storage device 302 against which captured sounds may be compared to determine whether a potential problem exists within a device or whether the device’s operation sounds normal), but fails to explicitly teach further comprising: a subject position engine, to access data indicative of readings from a positional sensor at the subject electromechanical device, and utilize the positional sensor data to determine a subject position along a process route as the subject audio is captured; a baseline position engine, to access data representative of a baseline position along a process route as the baseline audio was recorded; and an aligned segments engine, to utilize the determined subject position and the baseline position to identify a subject segment of the captured audio and a baseline segment of the baseline audio that are representative of a same operation performed at the subject and baseline electromechanical devices.
In a similar endeavor, Ross relates to a media handling apparatus such as a cash dispenser apparatus (16) that includes a plurality of sensors made up of microphones (38) and acoustic emission (AE) sensors (42) which are respectively arranged to sense the acoustic outputs of different parts of the apparatus (see Abstract). The apparatus includes data storage means (50) arranged to store digital representations of normal outputs of the sensors (38, 42) respectively corresponding to normal operation of said parts, and processing means (4) arranged, in operation, to respectively compare digital representations of the acoustic outputs of the sensors (38, 42) with the stored digital representations of the normal outputs of the sensors (38, 42) (Id.). On the basis of this comparison, the data processing means (4) makes a determination as to whether any of the sensors (38, 42) has an abnormal acoustic output (Id.). In this way, an indication of the state of health of the apparatus (16) is provided (Id.).
In this way, Ross teaches:
a subject position engine, to access data indicative of readings from a positional sensor at the subject electromechanical device, and utilize the positional sensor data to determine a subject position  (see Abstract, Fig. 3, col. 2: ll. 63-66, and cols. 4-5: ll. 32-4); 
a baseline position engine, to access data representative of a baseline position along a process route as the baseline audio was recorded (Id., and see col. 5: ll. 49-52); and 
an aligned segments engine, to utilize the determined subject position and the baseline position to identify a subject segment of the captured audio and a baseline segment of the baseline audio that are representative of a same operation performed at the subject and baseline electromechanical devices (Id., and see col. 6: ll. 14-39 and col. 7: ll. 27-48).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Boss’ audio data compression system by incorporating the features of Ross’ monitoring operations as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to determine whether any of the sensors has ab abnormal acoustic output, and/or to provide an indication of the state of health of the apparatus (see Ross, Abstract).

In re Claim 2, Boss discloses wherein the compression engine is to subtract one of the subject captured audio and the baseline captured audio from the other to create the electronic file (see ¶27, whereby only deviations of the captured signal from “normalized” information stored in memory 203 may be communicated).

In re Claim 3, Boss discloses wherein the subject electromechanical device and the baseline electromechanical device have a same model identifier (see Figs. 2-3 and ¶¶10-13, 24-25, 27, and 29).

In re Claim 4, Boss discloses wherein the audio data compression system is included within the subject electromechanical device (see Figs. 2-3 and ¶¶25 and 27).

In re Claim 5, Boss discloses wherein the compression engine is to create the electronic file by recording differences in transforms of audio frequency as between the subject audio data and the baseline audio data (see ¶27, whereby in certain implementations the captured sound data may be communicated as discrete data packages, while in other implementations such captured sound data may be streamed from the sensor 202 to a receiving device, and whereby the sound data may be (pre-)processed, for instance, only deviations of the captured signal from “normalized” information stored in memory 203 may be communicated to computer 207 or device 209; and ¶33, whereby an acoustic analyzer may be implemented that is capable of analyzing the frequency of captured sounds, and whereby a more sophisticated frequency analyzer may be utilized to detect deviating motor speeds or wear of rollers that have less friction).

In re Claim 7, Ross teaches wherein the subject position engine is to determine the position along a process route in response to a trigger condition detected via the positional sensor (see Abstract and cols. 4-5: ll. 32-4).

In re Claim 10, Ross teaches wherein the electromechanical device is a printer, and wherein the subject position along a process route is a subject media position along a media path, and wherein the baseline position along a process route is a baseline media position along a media path (see Abstract, Fig. 3, col. 2: ll. 63-66, cols. 4-5: ll. 32-4, col. 5: ll. 49-52, col. 6: ll. 14-39, and col. 7: ll. 27-48).

In re Claim 11, Boss discloses further comprising a sending engine, to send the electronic file to a diagnostic computer system, for the diagnostic computer system to utilize in diagnosing a current or predicted error in operation of the subject electromechanical device (see Figs. 2-3 and ¶¶27, 33-34, and 36).

In re Claim 12, Ross teaches wherein the transducer is a first transducer at a first position along the process route at the subject electromechanical device, and wherein the captured audio engine is to utilize the first transducer and a second transducer at a second position along the process route to capture the subject audio (see Abstract, Fig. 3, col. 2: ll. 63-66, and cols. 4-5: ll. 32-4).

Claims 15-16 essentially recite the same limitations as claims 1, 5, 7, 10 and 11, and are rejected for similar reasons. Therefore, Boss in view of Ross makes obvious all limitations of the claims.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant argues, “The applied art does not teach the claim language of originally presented claim 15.” On page 8, Applicant specifically argues, “No positional sensor data is utilized at all in the applied art.” Examiner respectfully disagrees. 
(see col. 2: ll. 3-8). Ross teaches that an AE sensor is a piezoelectric crystal device which detects an ultrasonic structure-borne acoustic output brought about by changes of strain energy within a structure, and which operates with a typical bandwidth of 10 kHz to 1 MHz to produce an analog voltage output (see col. 2: ll. 25-32). Moreover, Ross teaches that the cash dispenser 16 includes a plurality of acoustic emission (AE) sensors 42 (FIGS. 2 and 3) which are respectively physically attached to different components of the dispenser 16 (see col. 4: ll. 13-20). Indeed, Ross further teaches that the microphones 38 and AE sensors 42 can be arranged to detect acoustic outputs of parts of the dispenser 16 which are of particular interest so far as the state of health of the dispenser 16 is concerned (see cols. 4-5: ll. 21-4). Which is to say, the microphones 38 and sensors 42 have been placed at a selection of locations for the purpose of obtaining information relating to a number of different dispenser malfunctions, such as bank note jamming brought about by wear or distortion of associated drive means, or wear on components such as the vacuum line 40 between the suction pump 58 and each pick means 80, or pending motor failure (Id.).
On page 8, Applicant specifically argues, “The applied art further does not identify a subject microphone segment of the captured microphone audio and a baseline microphone segment of the microphone baseline audio that represent the same operation performed at the subject and baseline printers, respectively, let alone by utilizing a determined microphone media position and a baseline microphone position (since such positions are not determined or accessed as noted above). The same is true with respect to the AE positional sensor.” Examiner respectfully disagrees. 
Ross teaches that the microphones 38 and AE sensors 42 can be arranged to detect acoustic outputs of parts of the dispenser 16 which are of particular interest so far as the state of health of the (see cols. 4-5: ll. 21-4). The microphones 38 and sensors 42 have been placed at a selection of locations for the purpose of obtaining information relating to a number of different dispenser malfunctions, such as bank note jamming brought about by wear or distortion of associated drive means, or wear on components such as the vacuum line 40 between the suction pump 58 and each pick means 80, or pending motor failure (Id.). Ross further teaches that, with respect to Fig. 2, another microphone 38 is shown positioned adjacent the feed path 78 in the vicinity of a pair of the feed rollers 77, to detect jammed bank notes in the feed path 78, and that additional microphones (not shown) are located along the feed path 78 to detect bank note jams along the length of the feed path 78 (see col. 4: ll. 46-64). Moreover, one of the AE sensors 42 is physically attached to the casing of the suction pump 58 (FIG. 3), and another AE sensor 42 is physically attached to a solenoid valve 48 (FIG. 2), in the vacuum line 48 between the suction pump 58 and each pick mechanism 18, and other AE sensors 42 are respectively physically attached to the casings of the motors 70, 71 and 72 (FIG. 3) (see cols. 4-5: ll. 65-4).
Ross teaches that the CPU 4 includes data storage means 50 in which is stored data representative of the normal acoustic outputs of the microphones 38 and AE sensors 42 when the associated parts of the dispenser 16 are operating normally, and also data representative of the acoustic outputs of the microphones 38 and AE sensors 42 when the associated parts of the dispenser 16 are malfunctioning in a predetermined manner (see cols. 5-6: ll. 49-4). Here, Ross notes that it should be understood that for each of the microphones 38 and AE sensors 42 there could be stored data representative of the acoustic outputs corresponding to two or more predetermined types of malfunction (Id.).
Further, in operation of the cash dispenser unit 16, the outputs of the data acquisition board 56 corresponding to the acoustic outputs of the microphones 38 and AE sensors 42 are applied to the CPU 4, and each of the outputs of the board 56 is converted by the CPU 4 into a digital representation of a vector representing the selected features of the corresponding spectrum (see col. 6: ll. 14-43). The CPU 4 has a comparator 54, and the last-mentioned digital representation is compared in the comparator 54 with the (Id.). If the compared digital representations do not match within the predetermined tolerance, then the digital representation corresponding to the output of the data acquisition board 56 is compared with one or more stored digital representations of an abnormal acoustic output of the corresponding microphone 38 or AE sensor 42, resulting from a malfunction of the corresponding part of the cash dispenser 16 (Id.). If an appropriate match is found as a result of the last-mentioned comparison, then the CPU 4 makes a determination as to which part of the cash dispenser 16 has a malfunction and also makes a determination as to what is the nature of the malfunction (Id., see also col. 7: ll. 27-48 and col. 8: ll. 15-26).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651